DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the WIPO publication number and date of the PCT application listed in the first paragraph should be listed as well.  
Appropriate correction is required.
The abstract of the disclosure is objected to because it contains more than 150 words, and between 50 to 150 words is required.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because the first sentence lacks a sentence/verb construction.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 38 is objected to because of the following informalities:  the limitation “one or more deflection section” on line 5 & 8 should be rewritten as “one or more deflection sections” for grammatical purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21, 26, 30, 32, 35, 36, 38 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “a container for fluids” in the preamble.  Based on the body of the claim, it is not clear where the “fluids” are in the claimed “container” since it is not positively recited that “fluids” are present in the container or positively demonstrated how these “fluids” interact with the claimed “container”.  For this reason, this limitation is considered indefinite.
Claim 18 recites the limitation “the maximum width” on line 12 of the claim.  It is not clear if this limitation is the same as “a non-constant maximum width” as on line 7 of the claim, or if this is a different “maximum width”.  Examiner interprets them to be different.  “maximum width” is mentioned in subsequent dependent claims as well.
Claim 21 recites the limitation “the second width” and “the first width”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites the limitation “the second width” on line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 30 recites the limitation “a constant maximum width” on line 4.  It is not clear if this limitation is the same limitation as “the maximum width” previously recited in Claim 18 or not.  Examiner interprets them to be different.
Claim 30 recites the limitation “a maximum width” on line 9.  It is not clear if this limitation is the same limitation as “a constant maximum width” on line 4, or previous “maximum width” as in Claim 18, or not.  Examiner interprets this limitation to be the same as “constant maximum width”.
Claim 32 recites the limitation “a maximum width” on line 4.  It is not clear if this limitation is the same limitation as “a constant maximum width” or “a maximum width” as in Claim 30, previous “maximum width” as in Claim 18, or not.  Examiner interprets this limitation to be different.
Claim 35 recites the limitation “medical fluid” on line 4.  It is not clear if this limitation as the same as “medical fluid” on line 3 or not.  Examiner interprets them to be the same.
Claim 36 recites the term “a ratio” but it is not clear which recited component would be the nominator or denominator to calculate said “ratio”.
Claim 38 recites the limitation “a container for fluids” in the preamble.  Based on the body of the claim, it is not clear where the “fluids” are in the claimed “container” since it is not positively recited that “fluids” are present in the container or positively demonstrated how these “fluids” interact with the claimed “container”.  For this reason, this limitation is considered indefinite.
Claim 38 recites the limitation “the width” on line 20, 21, 23, 24, 26, 27 of the claim.  It is not clear if this limitation is the same as “a non-constant width” as on line 6 of the claim, or if this is a different “maximum width”.  Examiner interprets them to be different.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-25, 29-36 & 38 is/are rejected under 35 U.S.C. 103  as being unpatentable over Tak et al., (“Tak”, US 2005/0055074), in view of Nowack et al., (“Nowack”, WO 2015/120843).
Claims 18-25 & 29-36 are directed to a container for fluids, an apparatus or device type invention group.
Regarding Claims 18, 19, 21, 24, 25, 29 & 33-35, Tak discloses a container for fluids, (Device 4/Disposable 5, See Figure  1 & 2, and See paragraph [0019]), the container comprising: 
an inlet port, (Port indicated by Arrow A into Disposable 5, See Figure 2); 
an outlet port, (Port indicated by Arrow B out of Disposable 5, See Figure 2); and 
a fluid conduit to put the inlet port in fluid communication with the outlet port, (Conduit 6 between Arrows A & B, See Figure 2, and See paragraph [0019]), and comprising one or more deflection sections, (Bends 6.12, 6,23, 6,34 etc., See Figure 2, See paragraph [0019]), 
wherein the fluid conduit has a non-constant maximum width in a direction of fluid flow through the fluid conduit, (Width of Conduit 6 outside/upstream of Bends 6.12 etc. fluctuates from a maximum width to a narrow width inside Bends 6.12 and back to maximum width downstream of said Bends 6.12 etc., See Figure 2, See paragraphs [0019] & [0020]), wherein at least one of the one or more deflection sections further comprises an entry section and an exit section, each respective exit section being arranged downstream, in the direction of fluid flow, from each respective entry section, (Each Bend 6.12 inherently has entry section at beginning of bend and exit section at end of bend as shown in Figure 2 based on direction of arrows A/B, See paragraph [0019]), and 
wherein the maximum width of the fluid conduit decreases along the direction of fluid flow through the entry section over a first distance, (First Transition portion from Conduit 6 upstream of Bend 6.12 narrows down to a smaller width in Bend 6.12 etc., See Figure 2), and the maximum width of the fluid conduit increases along the direction of fluid flow through the exit section over a second distance, (Second Transition portion from Bend 6.12 widens to maximum width of downstream Conduit 6, See Figure 2), the first distance and the second distance being different from one another, (Measurement of pixel distance in Figure 2 for horizontal length of First Transition Portion and Second Transition Portion yields proportionate pixel length of 19 pixels for First Transition Portion to 36 pixels for Second Transition Portion; see annotation below).

    PNG
    media_image1.png
    681
    882
    media_image1.png
    Greyscale

Tak does not disclose wherein the container comprises a flexible bag with at least a first and a second film sealed to one another.
Nowack discloses a container for fluids, (See Abstract, Nowack), wherein the container comprises a flexible bag with at least a first and a second film sealed to one another, (See paragraphs [0056] & [0057], Nowack).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container of Tak by incorporating
wherein the container comprises a flexible bag with at least a first and a second film sealed to one another
as in Nowack because “this advantageously simplifies production”, (See paragraph [0057], Nowack).
Additional Disclosures Included:
Claim 19: The container according to claim 18, wherein the first distance is smaller than the second distance, (Examiner interprets the first distance to be the width of Bend 6.12 at end of First Transition portion and the second distance to be the width of Conduit 6 at end of Second Transition portion, in which Bend 6.12 is narrower/smaller in width than Conduit 6, See Figure 2, Tak).
Claim 21: The container according to claim 18, wherein the maximum width of the fluid conduit increases along the direction of fluid flow through the exit section from the second width to the first width, (Second Transition portion from Bend 6.12 widens to maximum width of downstream Conduit 6, See Figure 2, Tak).
Claim 24: The container according to claim 18, wherein the maximum width of the fluid conduit increases along the direction of fluid flow through the exit section constantly over the second distance, wherein the first distance is between about 0.3 times the maximum width and about 2.0 times the maximum width, (Horizontal pixel length of First Transition portion is roughly 11 pixels compared to width of Conduit 6 at Section 6.1 which is 32 pixels, converting to 0.34 times the maximum width, anticipating the claimed range at that value, see annotated figure 2 below), and wherein the second distance is between about 0.8 times the maximum width and about 4.0 times the maximum width, (Horizontal pixel length of Second Transition portion is roughly 26 pixels compared to width of Conduit 6 at Section 6.1 or 6.2 which is 32 pixels, converting to 0.81 times the maximum width, anticipating the claimed range at that value, see annotated figure 2 below).

    PNG
    media_image2.png
    412
    552
    media_image2.png
    Greyscale

Claim 25: The container according to claim 18, wherein, for each of the one or more deflection sections, the entry section has a first end and a second end, the first end of the entry section being upstream, in the direction of fluid flow, of the second end of the entry section, (First Transition portion from Conduit 6 upstream of Bend 6.12 narrows down to a smaller width in Bend 6.12 etc. in which Arrow of flow enters First Transition portion at first end (initial maximum width) and exits at second end (smaller width), See Figure 2, Tak), wherein the exit section has a first end and a second end, the first end of the exit section being upstream, in the direction of fluid flow, of the second end of the exit section, (Second Transition portion from Bend 6.12 widens to maximum width of downstream Conduit 6 in which Arrow of flow enters Second Transition portion at first end (initial smaller width) and exits at second end (maximum width), See Figure 2, Tak), and wherein the maximum width of the fluid conduit at the first end of the entry section is equal to the maximum width of the fluid conduit at the second end of the exit section, (Pixel length of initial width of First Transition portion is equal to pixel length of final width of Second Transition portion based on annotated Figure 2 above, Tak).
Claim 29: The container according to claim 18, wherein the maximum width of the fluid conduit decreases along the direction of fluid flow through the entry section due to a directional change of an inner edge of the entry section, (First Transition portion from Conduit 6 to Bend 6.12 goes from initial maximum width to a narrower, smaller width in Bend 6.12 in which inner edge represented from above (top profile) in Figure 2 changes direction from straight to angled, Tak), wherein an outer edge of the entry section is straight, (See Figure 3, Top edge of Conduit 6 is straight (conduit/bend seen from side profile), Tak), and wherein the maximum width of the fluid conduit increases along the direction of fluid flow through the exit section due to a directional change of an inner edge of the exit section, (Second Transition portion from Bend 6.12 to Conduit goes from narrower width to maximum width and one inner edge represented from above (top profile) changes direction from straight to curved/angular, See Figure 2), wherein an outer edge of the exit section is straight, (See Figure 3, Top edge of Conduit 6/Bend 6.12 is straight (conduit/bend seen from side profile), Tak).
Claim 33: The container according to claim 18, wherein the one or more deflection sections includes a number of deflection sections, the number of deflection sections being uneven, wherein the number of deflection sections is equal to 3, 5, 7 or 9, (Nine Bend sections in Figure 2 represented by Bends 6.12, 6.23, 6.34, 6.45, 6.56, 6.67, 6.78, 6.89, 6.91, See Figure 2, Tak).
Claim 34: The container according to claim 18, further comprising a proximal end and a distal end opposite the proximal end, wherein both the inlet port and the outlet port are arranged at the proximal end, (Disposable 5 has left and right ends, both of Inlet/outlet portions defined by Arrows A/B are located at right end, See Figure 2, Tak).
Claim 35: The container according to claim 18, wherein the inlet port is configured for connecting to a fluid inlet line of a blood treatment apparatus and for receiving medical fluid from the fluid inlet line through the inlet port, (Device 4/Disposable 5 receives fluid from Line upstream of Device 4 including Storage Bag 2/Filter 3 via Arrow A, See Figures 1 & 2, and See paragraphs [0019] & [0020], Tak), wherein the outlet port is configured for connecting to a fluid outlet line of a blood treatment apparatus and for releasing medical fluid from the outlet port into the fluid outlet line, (Device 4/Disposable 5 releases fluid into Line to Patient 1 via Arrow B, See Figures 1 & 2, and See paragraphs [0019] & [0020], Tak).
Regarding Claim 20, modified Tak discloses the container according to claim 18, wherein the maximum width of the fluid conduit decreases along the direction of fluid flow through the entry section from a first width to a second width, (First Transition portion from Conduit 6 upstream of Bend 6.12 narrows down to a smaller width in Bend 6.12 etc., See Figure 2), and wherein Lt is a width of an intermediate section located between the entry and exit sections and Lc is the maximum width, (Bend 6.12 contains intermediate narrow section compared to Conduit 6 with maximum width section, See Figure 2).
Modified Tak does not disclose in the specified combination that wherein 0.5 ≤ Lt/Lc ≤ 0.85.
Another embodiment of Nowack discloses wherein 0.5 ≤ Lt/Lc ≤ 0.85, (See annotated figure of Figure 3 of Nowack below, pixel length of Channel 32 is roughly 55 pixels while pixel length of Arcuate Section 34 is 34 pixels, resulting in a ratio of 0.62 anticipating the claimed range at that value).

    PNG
    media_image3.png
    530
    569
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container of modified Tak by incorporating wherein 0.5 ≤ Lt/Lc ≤ 0.85 as in another embodiment of Nowack
wherein 0.5 ≤ Lt/Lc ≤ 0.85 
as in another embodiment of Nowack in order to provide “fluid housings of rectangular design with a multiplicity of arcuate fluid channel sections” so that “good stability of the fluid housing thus results, without there being the risk of it being able to snap off in the event of improper handling”, (See paragraph [0008], Nowack), and so that “the removal of undesired air bubbles within the fluid channel is promoted”, (See paragraph [0010], Nowack)”.
Regarding Claim 22, modified Tak discloses the container according to claim 18 but does not disclose in the specified combination wherein the maximum width of the fluid conduit decreases non-uniformly along the direction of fluid flow through the entry section in at least a first phase and a second phase, the decrease in the first phase and the decrease in the second phase being different from one another.
Another embodiment of Nowack discloses wherein the maximum width of the fluid conduit decreases non-uniformly along the direction of fluid flow through the entry section in at least a first phase and a second phase, the decrease in the first phase and the decrease in the second phase being different from one another, (Inlet Wall 40 and Upper Wall 38’ decrease in width at different rates and defining the entry section going into Arcuate Section (Bend) 34’, such that the first phase at the beginning of Inlet Wall 40/Upper Wall 38’ decreases more slowly than the second phase next to Arcuate Section 34’, See Figure 3, and See paragraphs [0045]-[0047], Nowack).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container of modified Tak by incorporating
wherein the maximum width of the fluid conduit decreases non-uniformly along the direction of fluid flow through the entry section in at least a first phase and a second phase, the decrease in the first phase and the decrease in the second phase being different from one another 
as in another embodiment of Nowack in order to provide “fluid housings of rectangular design with a multiplicity of arcuate fluid channel sections” so that “good stability of the fluid housing thus results, without there being the risk of it being able to snap off in the event of improper handling”, (See paragraph [0008], Nowack), and so that “the removal of undesired air bubbles within the fluid channel is promoted”, (See paragraph [0010], Nowack)”.
Regarding Claim 23, modified Tak discloses the container according to claim 18 but does not disclose in the specified combination wherein the maximum width of the fluid conduit decreases along the direction of fluid flow through the entry section according to a first radius of curvature in a first phase of the entry section and according to a second radius of curvature in a second phase of the entry section, wherein the first radius of curvature is different than the second radius of curvature.
Another embodiment of Nowack discloses wherein the maximum width of the fluid conduit decreases along the direction of fluid flow through the entry section according to a first radius of curvature in a first phase of the entry section and according to a second radius of curvature in a second phase of the entry section, wherein the first radius of curvature is different than the second radius of curvature, (Inlet Wall 40 and Upper Wall 38’ decrease in width at different rates and defining the entry section going into Arcuate Section (Bend) 34’, such that the first phase at the beginning of Inlet Wall 40/Upper Wall 38’ decreases more slowly than the second phase next to Arcuate Section 34’, See Figure 3, and See paragraphs [0045]-[0047], Nowack).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container of modified Tak by incorporating
wherein the maximum width of the fluid conduit decreases along the direction of fluid flow through the entry section according to a first radius of curvature in a first phase of the entry section and according to a second radius of curvature in a second phase of the entry section, wherein the first radius of curvature is different than the second radius of curvature 
as in another embodiment of Nowack in order to provide “fluid housings of rectangular design with a multiplicity of arcuate fluid channel sections” so that “good stability of the fluid housing thus results, without there being the risk of it being able to snap off in the event of improper handling”, (See paragraph [0008], Nowack), and so that “the removal of undesired air bubbles within the fluid channel is promoted”, (See paragraph [0010], Nowack)”.
Regarding Claims 30-32, modified Tak discloses the container according to claim 18, wherein the fluid conduit further comprises a plurality of connection sections, wherein, along each of the plurality of connection sections, the fluid conduit includes a constant maximum width, (Each  portion 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10 of Conduit 6 has constant maximum width, See Figure 2, Tak), wherein the fluid conduit along each of the plurality of connection sections is straight, (Each portion 6.1-6.10 has straight portion, See Figure 2, Tak).
Modified Tak does not disclose in the specified combination wherein the plurality of connection sections comprises an inlet section connected to the inlet port and to an adjacent first connection section of the plurality of connection sections, the inlet section providing the fluid conduit with a transition from a diameter of the inlet port to a maximum width of the fluid conduit at the first connection section.
Another embodiment of Nowack discloses wherein the plurality of connection sections comprises an inlet section connected to the inlet port and to an adjacent first connection section of the plurality of connection sections, (Inlet 35 and End 43 which connect to First Channel Section 33, See Figure 3, See paragraphs [0050] & [0051], Nowack), the inlet section providing the fluid conduit with a transition from a diameter of the inlet port to a maximum width of the fluid conduit at the first connection section, (Inlet 35 is smaller than Channel Section 33 via End 43, See Figure 3, See paragraphs [0050] & [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container of modified Tak by incorporating
wherein the plurality of connection sections comprises an inlet section connected to the inlet port and to an adjacent first connection section of the plurality of connection sections, the inlet section providing the fluid conduit with a transition from a diameter of the inlet port to a maximum width of the fluid conduit at the first connection section 
as in another embodiment of Nowack in order to provide “fluid housings of rectangular design with a multiplicity of arcuate fluid channel sections” so that “good stability of the fluid housing thus results, without there being the risk of it being able to snap off in the event of improper handling”, (See paragraph [0008], Nowack), and so that “the removal of undesired air bubbles within the fluid channel is promoted”, (See paragraph [0010], Nowack)”.
Additional Disclosures Included: 
Claim 31: The container according to claim 30, wherein the inlet section includes an inner edge and an outer edge, the inner edge and the outer edge each forming a respective inlet angle with respect to an axis of the inlet port of 5o to 30o, (See paragraph [0032], Nowack; Nowack anticipates the claimed range at 5o or from 8 to 10o).
Claim 32: The container according to claim 30, wherein the plurality of connection sections comprises an outlet section connected to the outlet port and to an adjacent second connection section of the plurality of connection sections, the outlet section providing the fluid conduit with a transition from a diameter of the outlet port to a maximum width of the fluid conduit at the second connection section, (End 43 of Fluid Channel transitions from initial maximum width to narrow Outlet 36, See Figure 3, See paragraph [0051], Nowack), the outlet section including an inner edge and an outer edge, the inner edge and the outer edge each forming a respective outlet angle with respect to an axis of the outlet port of 25o to 60o, (See paragraph [0051], Nowack; Nowack anticipates the claimed range from 50 to 60o).
Regarding Claim 36, modified Tak discloses the container according to claim 18, but does not disclose wherein a ratio between the maximum width of the fluid conduit and a maximum height of the fluid conduit is greater than 10.
Another embodiment of Nowack discloses wherein a ratio between the maximum width of the fluid conduit and a maximum height of the fluid conduit is greater than 10, (See paragraph [0029], Nowack; Nowack discloses that the width of the channels are at least 4 times as large as the height of the channels, which overlaps with the claimed range of 10 times or larger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container of modified Tak by incorporating 
wherein a ratio between the maximum width of the fluid conduit and a maximum height of the fluid conduit is greater than 10 
as in another embodiment of Nowack because one of ordinary skill would select a ratio of the width to height of the fluid conduit such that a fluid housing of rectangular design is generated and “good stability of the fluid housing thus results, without there being the risk of it being able to snap off in the event of improper handling”, (See paragraph [0008], Nowack), and “due to the flat design of the fluid channel, a heating device can be applied directly over the surface of the preferably flat cover film of the fluid channel, so that good heat input is ensured”, (See paragraph [0009], Nowack).
Claim 38 is directed to a container for fluids, an apparatus or device type invention group.
Regarding Claim 38, Tak discloses a container for fluids, (Device 4/Disposable 5, See Figure  1 & 2, and See paragraph [0019]), the container comprising: 
an inlet port, (Port indicated by Arrow A into Disposable 5, See Figure 2); 
an outlet port, (Port indicated by Arrow B out of Disposable 5, See Figure 2); and 
a fluid conduit to put the inlet port in fluid communication with the outlet port, (Conduit 6 between Arrows A & B, See Figure 2, and See paragraph [0019]), and comprising one or more deflection section, (Bends 6.12, 6,23, 6,34 etc., See Figure 2, See paragraph [0019]), 
wherein the fluid conduit has a non-constant width in a direction of fluid flow through the fluid conduit, (Width of Conduit 6 outside/upstream of Bends 6.12 etc. fluctuates from a maximum width to a narrow width inside Bends 6.12 and back to maximum width downstream of said Bends 6.12 etc., See Figure 2, See paragraphs [0019] & [0020]), wherein at least one of the one or more deflection sections further comprises an entry section and an exit section, each respective exit section being arranged downstream, in the direction of fluid flow, from each respective entry section, (Each Bend 6.12 inherently has entry section at beginning of bend and exit section at end of bend as shown in Figure 2 based on direction of arrows A/B, See paragraph [0019]), and 
wherein, for each of the one or more deflection sections, the entry section has a first end and a second end, the first end of the entry section being upstream, in the direction of fluid flow, of the second end of the entry section, (First Transition portion from Conduit 6 upstream of Bend 6.12 narrows down to a smaller width in Bend 6.12 etc. in which Arrow of flow enters First Transition portion at first end (initial maximum width) and exits at second end (smaller width), See Figure 2), wherein the exit section has a first end and a second end, the first end of the exit section being upstream, in the direction of fluid flow, of the second end of the exit section, (Second Transition portion from Bend 6.12 widens to maximum width of downstream Conduit 6 in which Arrow of flow enters Second Transition portion at first end (initial smaller width) and exits at second end (maximum width), See Figure 2), and
an intermediate section interposed between the entry section and the exit section, (Bend 6.12 (intermediate section) between First and Second Transition portion, See Figure 2, Tak), the intermediate section having a constant width, the intermediate section being provided with a deflection of about 180o, (Examiner interprets the bend 6.12 (intermediate section) to bend from initial left direction of flow 180o to a right direction of flow as it enters Second Transition portion while having a constant width throughout the bend, See Figure 2, Tak)
wherein the width of the fluid conduit decreases along the direction of fluid flow through the entry section over a first distance, (First Transition portion from Conduit 6 upstream of Bend 6.12 narrows down to a smaller width in Bend 6.12 etc., See Figure 2), and the width of the fluid conduit increases along the direction of fluid flow through the exit section over a second distance, (Second Transition portion from Bend 6.12 widens to maximum width of downstream Conduit 6, See Figure 2),
wherein the width of the fluid conduit decreases along the direction of fluid flow through the entry section from a first width to a second width, (First Transition portion from Conduit 6 upstream of Bend 6.12 narrows down to a smaller width in Bend 6.12 etc., See Figure 2), and the width of the fluid conduit increases along the direction of fluid flow through the exit section from the second width to the first width, (Second Transition portion from Bend 6.12 widens to maximum width of downstream Conduit 6, See Figure 2),
wherein the width of the fluid conduit at the first end of the entry section is equal to the width of the fluid conduit at the second end of the exit section and the constant width of the intermediate section is equal to the second width, (Pixel length of beginning of First Transition portion is equal to end of Second Transition Portion (where they meet Conduit 6 such as Sections 6.1 or 6.2; and Bend 6.12 (intermediate section) width is equal to width of beginning of Second Transition portion, See Figure 2 and see annotation below),
wherein the first distance is smaller than the second distance, (Measurement of pixel distance in Figure 2 for horizontal length of First Transition Portion and Second Transition Portion yields proportionate pixel length of 19 pixels for First Transition Portion to 36 pixels for Second Transition Portion; See Figure 2 and see annotation below).

    PNG
    media_image1.png
    681
    882
    media_image1.png
    Greyscale

but does not explicitly disclose
wherein the container is made from a flexible material and comprises a bag having at least a first and a second film, the first and the second films being sealed to one another.
Nowack discloses a container for fluids, (See Abstract, Nowack), w wherein the container is made from a flexible material and comprises a bag having at least a first and a second film, the first and the second films being sealed to one another, (See paragraphs [0056] & [0057], Nowack).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container of Tak by incorporating
wherein the container is made from a flexible material and comprises a bag having at least a first and a second film, the first and the second films being sealed to one another
as in Nowack because “this advantageously simplifies production”, (See paragraph [0057], Nowack).
Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Nowack in further view of Aid, (US 4,731,072).
Claims 26-28 are directed to a container, an apparatus or device type invention group.
Regarding Claims 26-28, modified Tak discloses the container according to claim 18, wherein each of the one or more deflection sections further comprises an intermediate section interposed between the entry section and the exit section, (Bend 6.12 between two Transition Portions, etc., See Figure 2, Tak), wherein each respective intermediate section: has a constant width equal to the second width, is directly adjacent to the corresponding entry section, the corresponding entry section being a direct extension of the respective intermediate section, and is directly adjacent to the corresponding exit section, the corresponding exit section being a direct extension of the respective intermediate section, (First Transition portion between Conduit Portion 6.1 to Bend 6.12 directly adjacent/extends to Bend 6.12 which extends to Second Transition portion, See Figure 2, Tak), wherein the fluid conduit is provided with an inner radius R2 and wherein the fluid conduit is provided with an outer radius R3, (Bend 6.12 inherently defines an inner radius at its inside edge and an outer radius at its outer edge as in Figure 2 of Tak).
Modifed Tak does not disclose wherein the inner radius R2 is calculated as R2 = (1 – Lt/Lc) * Lc + weld/2 + , with Lc = the maximum width, Lt = the width of the intermediate section, and weld = width of a weld, wherein the ratio R2/Lc between the inner radius R2 and the maximum width ranges from 0.15 to 0.50, wherein the outer radius R3 = Lc + weld/2 and wherein Lc is the maximum width, Lt is the width of the intermediate section, and weld = width of the weld.
Aid discloses a container, (See Abstract, Aid), wherein the inner radius R2 is calculated as R2 = (1 – Lt/Lc) * Lc + weld/2, with Lc = the maximum width, Lt = the width of the intermediate section, and weld = width of a weld, (Inner radius defined by Channel 160b transitioning to Channel 160a in which both channels are the same width (Lt = Lc) resulting in R2 = weld/2, in which the boundary of the inner edge of Attachment 150 defines the inner radius resulting in the radius starting at the center of the width of Attachment 143 such that the radius is equal to the width of Attachment 150 divided by 2, See Figure 2, Aid), wherein the ratio R2/Lc between the inner radius R2 and the maximum width ranges from 0.15 to 0.50, (See column 8, lines 54-63 and column 9, lines 63-68, Aid; in which 1/8” is width of weld such that R2 is equal to 1/8 divided by 2 = 1/16”, and ¾” is width of channel 163/164.  Based on the reduced width of Channels 160a/160b and measurement of pixel length ratio, Channel 160a/b is (17/40) times the size of Channel 163.  Thus, 1/16 divided by (0.17/0.4 * (3/4)) results in a ratio of 0.196, anticipating the claimed range at that value.  See annotated figure 2 of Aid below  ), wherein the outer radius R3 = Lc + weld/2 and wherein Lc is the maximum width, Lt is the width of the intermediate section, and weld = width of the weld, (Right outer edge of Channel 165 transitioning to Channel 164 defines outer radius of intermediate section.  Drawing a line from the center of Line of Attachment (weld) 144 will naturally start at weld/2 and then extending horizontally to outer edge of Channel 165 will add the width of Channel 165, defining the outer radius R3, weld/2 + Lc, See Figure 2, Aid).

    PNG
    media_image4.png
    443
    728
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container of modified Tak by incorporating 
wherein the inner radius R2 is calculated as R2 = (1 – Lt/Lc) * Lc + weld/2, with Lc = the maximum width, Lt = the width of the intermediate section, and weld = width of a weld, wherein the ratio R2/Lc between the inner radius R2 and the maximum width ranges from 0.15 to 0.50, wherein the outer radius R3 = Lc + weld/2 and wherein Lc is the maximum width, Lt is the width of the intermediate section, and weld = width of the weld 
as in Aid in order to provide an “arrangement of the lines of attachment [welds] to provide for primary and secondary flow paths is particularly advantageous, e.g. when blood is flowing through the bag, because it minimizes regions in which the blood may stagnate,” (See column 9, lines 44-51, Aid).
Additional Disclosures Included: 
Claim 27: The container according to claim 26, wherein the intermediate section has an inner edge and an opposite outer edge, the inner edge having a radius smaller than a radius of the outer edge, (Inner edge of Bend 6.12 will inherently have smaller radius than outer edge of Bend 6.12, See Figure 2, Tak), and wherein each of the entry section and the exit section has a respective inner edge in extension to the inner edge of the intermediate section and wherein each of the entry section and the exit section has a respective outer edge in extension to the outer edge of the intermediate section, (First Transition portion has inner (upper) edge that transitions to inner edge of Bend 6.12 and Second Transition portion has inner (lower) edge that is transitioned from inner edge of Bend 6.12, See Figure 2, Tak), wherein the maximum width of the fluid conduit decreases along the direction of fluid flow through the entry section due to a directional change of the inner edge of the entry section, (Inner (upper) Edge of First Transition portion decreases width and faces downward from Channel/Portion 6.1, See Figure 2, Tak), the outer edge of the entry section continuing straight or tangentially in extension from the outer edge of the intermediate section, (Outer (lower) Edge of First Transition portion faces tangentially upward in extension from Channel/Portion 6.1, See Figure 2, Tak), and wherein the maximum width of the fluid conduit increases along the direction of fluid flow through the exit section due to a directional change of the inner edge of the exit section, (Inner/lower edge of Arcuate Section 34’ changes direction slightly upward, See Figure 3, Nowack), the outer edge of the exit section continuing straight or tangentially in extension from the outer edge of the intermediate section, (Outer (upper) edge of Second Transition portion faces tangentially upward in extension from Bend 6.12 to Channel/Portion 6.2, See Figure 2, Tak).
Claim 28: The container according to claim 26, wherein the intermediate section is provided with a deflection of at least 180o, (Examiner interprets the bend 6.12 (intermediate section) to bend from initial left direction of flow 180o to a right direction of flow as it enters Second Transition portion, See Figure 2, Tak).
Claim(s) 37 is/are rejected under 35 U.S.C. 103  as being unpatentable over Tak in view of Nowack in further view of Albalat, (US 2014/0124187).
Claim 37 is directed to a container, an apparatus or device type invention group.
Regarding Claim 37, modified Tak discloses the container according to claim 18, but does not disclose wherein the container is made from a flexible material including one or more of polyurethane and polyvinylchloride.
Albalat discloses a container wherein the container is made from a flexible material including one or more of polyurethane and polyvinylchloride, (See paragraph [0022] or [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container of modified Tak by incorporating
 wherein the container is made from a flexible material including one or more of polyurethane and polyvinylchloride
as in Albalat in order to employ “a high biocompatible material, homogenous, easy to manipulate, inexpensive and compatible with adhesive substances used during the laminating process…and suitable for thermal or radiofrequency welding (container production process)”, (See paragraph [0029], Albalat).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779